Citation Nr: 0011922	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-01 726A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of injuries 
to the right ankle, left elbow, right knee and left shoulder.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1962 to 
August 1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO), which denied the veteran entitlement to 
service connection for residuals of injuries to the right 
ankle, left arm, right knee and left shoulder.  The veteran 
appeared in January 2000 at the RO and offered testimony 
before the undersigned member of the Board.  A transcript of 
the veteran's testimony on that occasion is associated with 
the claims file.


FINDINGS OF FACT

1.  The veteran sustained separate injuries to his right 
ankle, left elbow, right knee and left shoulder in service.  

2.  The veteran's private physician has attributed symptoms 
of pain due to traumatic arthritis of the right ankle, left 
elbow, right knee and left shoulder to events in service.


CONCLUSION OF LAW

Residuals of injuries to the right ankle, left elbow, right 
knee and left shoulder were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially we note that we have found that the veteran's claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, we find that he has presented a claim, which is not 
inherently implausible.  Furthermore, we are also satisfied 
that all relevant facts have been properly developed and that 
the clinical data on file is sufficient for us to render a 
fair and equitable determination on the matter at hand.  No 
further assistance to the veteran is thus required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  With 
regard to arthritis, applicable law provides that arthritis 
shall be presumed to have been incurred in service, even if 
there is no evidence of such disease in service if it becomes 
manifest to a degree of 10 percent or more within the first 
year following separation from service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Factual Background

Service medical records support the veteran's assertion that 
he experienced injuries to his right ankle, left elbow, right 
knee, and left shoulder during his course of service.  
Specifically, the veteran's service medical records show that 
in December 1962 he presented to a service department 
treatment facility with right ankle pain after twisting that 
joint the previous day.  Examination found slight swelling 
behind the lateral malleolus.  The veteran was placed in an 
Ace bandage and restricted from running for three days.  In 
May 1963 the veteran sustained an impaction injury to the 
left elbow as a result of falling from a van.  Physical 
examination revealed soft tissue swelling and pain to 
palpation over the epicondyle.  X-rays were negative for 
fracture and left elbow contusion was diagnosed.  The veteran 
was placed in a posterior splint.  In June 1993 he twisted 
his right knee while jumping over a grease pit.  Physical 
examination of the knee disclosed swelling and tenderness to 
palpation.  Possible ligamentous tear was the initial 
diagnostic impression.  The knee was noted in July 1963 to 
have improved symptomatically on bed rest and quadriceps 
exercise and he was returned to duty at that time.  Sprain of 
the right knee medial collateral ligament was the final 
diagnoses.  In May 1964 the veteran sustained an injury to 
his left shoulder after falling off an embankment.  X-rays of 
the shoulder were unremarkable.  

A post service medical report discloses that the veteran 
sustained a contusion to his left forearm and experienced 
lumbar strain in June 1966 as a result of an automobile 
accident.  

On his initial VA examination in April 1997 the veteran 
related his history of injuries in service and described 
subsequent problems with pain and discomfort with his right 
ankle, left elbow, right knee, and left shoulder since 
service.  Following physical examination to include X-rays of 
the right ankle, left shoulder, right knee and right 
shoulder, significant for degenerative osteoarthritic 
changes, post-traumatic arthritis involving the right ankle, 
right knee, left elbow, and left shoulders was the clinical 
diagnosis rendered.

A MRI of the right knee in March 1999 was interpreted to show 
no evidence of meniscal tear, pes anserinus, bursitis, or 
ganglion cyst.

In a statement dated in May 1999, a private physician, D. N. 
Shah, M.D., reported that the veteran has been his patient 
since December 1984 and has been suffering from chronic back 
pains.  He added that the veteran was seen for severe 
shoulder pains and in December 1987 also complained of knee 
pains.  

A private physician examined the veteran in December 1999 for 
complaints of pain and discomfort referable to his knee.  
Following physical examination, significant for a positive 
compression test, pain and tenderness, chondromalacia was 
diagnosed.

At his personal hearing on appeal in January 2000, the 
veteran described the injuries he sustained in service and 
the treatment provided to him therein.  He further testified 
that he had recurrent right ankle problems following service 
as well as continuing discomfort with his shoulder, knee, and 
elbow.  

In a statement dated in March 2000, Dr. Shah, reported that 
the veteran, who has been under his care for the past few 
years, has complaints of chronic pain involving his right 
ankle, right knee, left elbow and left shoulder as well as 
his back.  He further stated that, after reviewing the 
veteran's service medical records, it was his opinion that it 
is at least as likely as not that the veteran's present 
condition of chronic pain in his right ankle, right knee, 
left elbow and left shoulder "are as a result of injuries he 
sustained while serving in the U.S. Army."

Analysis

Generally speaking, in decisions on claims of veterans' 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  When the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Gilbert, 1 Vet. App. at 63.  Further, where "the 
preponderance of the evidence" is against a claim, the 
appellant loses and the benefit of the doubt rule has no 
application.  Id.  

In this case the veteran is shown to have sustained trauma on 
separate occasions to his right ankle, left elbow, right knee 
and left shoulder in service.  Residuals of these injuries 
were evaluated and treated by service physicians.  The 
veteran has been diagnosed on recent VA examination as having 
post-traumatic arthritis involving his right ankle, right 
knee, left elbow and left shoulder.  He furthermore has 
testified of symptoms referable to injuries sustained in 
service since service.  More importantly, a private physician 
has reviewed the veteran's service medical records and 
proffered a medical opinion that his current right ankle, 
left elbow, right knee and left shoulder complaints stem from 
his service injuries.  This opinion is not rebutted by any 
competent medical evidence to the contrary, and thus a proper 
basis is afforded for granting the benefits sought on appeal.







ORDER

Service connection for residuals of injuries to the right 
ankle, left elbow, right knee and left shoulder is granted.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 


